To require payment over of certain liquor taxes collected in the village by the township
Granted January 21, 1876.
The right of villages to the liquor tax collected within their *1466borders is sustained, and such a tax belonging to a village having been assessed and collected by the township officers and used for township purposes, mandamus is granted to require it to be paid over to the village authorities.
The question involved being purely one of law, and there being no disputed questions of fact, the claim is in no proper sense a disputed claim, requiring a formal trial; and it would be idle to send such a case to a jury when it would be the duty of the court to instruct the jury to return a verdict for the relator.